Exhibit (10)(v)

LOGO [g176184snap0004.gif]

McDonald’s Corporation

Executive Supplement

This document constitutes part of a prospectus covering securities

that have been registered under the Securities Act of 1933, as amended.

February 9, 2011



--------------------------------------------------------------------------------

This Executive Supplement describes the stock ownership plans of McDonald’s
Corporation. You should read this Executive Supplement as well as the global
prospectus, dated February 9, 2011 (the “Global Prospectus”). This Executive
Supplement focuses on the treatment of McDonald’s stock options and restricted
stock units (“RSUs”) granted on or after February 10, 2010 to recipients who are
or become designated as Executives. In the case of a discrepancy between the
plans, the Global Prospectus and this Executive Supplement, the terms of this
Executive Supplement govern for matters addressed herein. Capitalized terms used
and not defined in this Executive Supplement have the meanings given in the
Amended and Restated 2001 Omnibus Stock Ownership Plan, as amended, unless
otherwise noted.

Who is subject to the terms of this Executive Supplement?

Officers who, either at the time of grant or at any time within the six month
period prior to termination, are designated as ‘Executive Officers’ by the
McDonald’s Corporation Board of Directors, other than the principal accounting
officer. Notwithstanding the prior sentence, the terms of this Executive
Supplement shall not apply to awards granted to those officers who participate
in the Executive Retention Replacement Plan, which includes rules with respect
to stock options and RSUs that are substantially identical to the provisions of
this Executive Supplement.

What grants are covered by the terms of this Executive Supplement?

Grants made on or after February 10, 2010 are subject to the terms of this
Executive Supplement. The terms of this Executive Supplement will not apply to
any grants made prior to February 10, 2010.

How does this Executive Supplement change the terms of my stock options upon
termination of employment?

Any unvested stock options that are eligible for accelerated vesting and
exercisability pursuant to the terms of Section 12 of the 2001 Plan, shall not
become exercisable upon your termination of employment but shall instead become
exercisable in accordance with their original vesting schedule (25% on each of
the first, second, third and fourth anniversaries of the grant date), except in
the case of Death or Disability (in such case the terms of the 2001 Plan shall
apply). Any unvested stock options that are not eligible for accelerated
vesting, including all stock options granted in the last 12 months, shall be
canceled upon your termination. The final day to exercise any stock options
shall continue to be governed by the terms of the 2001 Plan or the terms of the
award and shall not be affected by the terms of this Executive Supplement.

How does this Executive Supplement change the terms of my RSUs upon termination
of employment?

RSUs that are eligible for pro-rated vesting pursuant to their terms shall be
settled and paid out on the original vesting date instead of upon termination of
employment, subject to any applicable performance vesting conditions established
at the time of grant. Any unvested RSU that are not eligible for pro-rated
vesting pursuant to the terms of the award (including all RSUs granted in the
last 12 months) shall be cancelled upon your termination.

Can I lose my stock options that will become exercisable in the future or RSUs
that will be paid out in the future?

If your employment terminates in circumstances under which you are entitled to
keep your options that were not canceled upon your termination of employment
and/or pro-rata RSUs that will be settled in the future (for example, if you are
eligible for Retirement or terminated by McDonald’s Corporation under Special
Circumstances), you will lose those awards if you violate a restrictive covenant
to which you agreed at or before the time of your termination. Restrictive
covenants include, but are not limited to a non-competition, non-solicitation,
non-disparagement or confidentiality. If you violate any restrictive covenant
following your termination, the Company may immediately cancel all outstanding
stock options or RSUs.

How do the terms contained in this Executive Supplement impact any terms of my
grants that are not specifically addressed in this Executive Supplement?

Except as otherwise provided in this Executive Supplement, the other terms and
conditions of the awards (including the termination rules applicable to the
employee under the 2001 Plan, the terms of the original grant, and/or any
supplemental rules, as applicable) shall continue to apply.